Citation Nr: 1535633	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-43 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable disability rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran served on a period of active duty from August 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In July 2014, the Veteran formally requested that the Board consider his most recent VA treatment medical records when deciding his case.  See Veteran's July 17, 2014 VA form 21-4138. The Veteran specifically requested that the Board review "several hearing exams performed by the Wichita VAMC over the last 3 years since [his] file was sent to Washington D.C." The Veteran's outstanding VA treatment records must thereby be obtained. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Additionally, since 2009, there is also little evidence in the claims file which adequately describes the current severity of the Veteran's right ear hearing loss.  The Veteran's statements suggest that there may have been changes in the severity of his symptoms since the previous examination 6 years ago. Therefore, to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examination is needed. Caffrey v. Brown, 6 Vet. App. 377, 381  (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).




Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding pertinent VA and/or private treatment medical records not already of record, specifically records from the Wichita VA medical center dated after 2009.

2. Thereafter, the Veteran should be afforded an examination to determine the current severity of his service-connected right ear hearing loss. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examination report must fully describe the functional impairment and effects caused by the hearing disability. The claims folder must be made available to the examiner in conjunction with the examination.

The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation.

3. Upon completion of the above, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




